DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-12 in the reply filed on 3 Feb 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “the top disc formed from a grinding disc.” It is unclear what is meant by the phrase “formed from a grinding disc.” How is this limitation intended to limit the claimed top disc? Claim 1 already recites that the top disc has an abrasive top and therefore it can be considered a grinding disc. The claim further recites “an attaching button removed from the grinding disc.” It is unclear what is meant by an “attaching button.” 
Regarding claim 8, the claim is rejected as indefinite due to its dependency upon rejected claim 7. Further, the claim recites “the bottom disc originally formed from a second grinding disc.” It is unclear what is meant by the phrase “originally formed from a second grinding disc” for reasons similar to those described in the rejection of claim 7 above. How is this limitation intended to limit the claimed bottom disc? Claim 1 already recites that the bottom disc has an abrasive bottom and therefore it can be considered a grinding disc. It is unclear how the term “originally” is meant to limit the structure of the apparatus. The claim further recites “the attaching button removed from the second grinding disc.” It is unclear what is meant by the “attaching button.” Is this the same attaching button recited in claim 7? Further, since the attaching button is “removed” it is unclear how the attaching button is meant to limit the disc. It seems that applicant is attempting to include limitations for the method of making of the disc. However, since the claims are directed towards an apparatus and these limitations do not limit the structure of the disc, it is unclear how these limitations are intended 
Regarding claim 9, the claim is rejected as indefinite due to its dependency upon rejected claim 8. Further, the claim recites the middle disc “formed from a cutoff wheel.” For reasons similar to those described in the rejections of claims 7 and 8 above, it is unclear how the “formed from” limitation is meant to limit the claimed grinding disc system, which is an apparatus. It is unclear what structure must be present in the claimed middle disc for it to be “formed from” a cutoff wheel. For the purposes of this examination, this claim will be read as defining that the middle disc is capable of cutting, as this is examiner’s best understanding of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caserta et al (US 3250045).
Regarding claims 1-3, Caserta discloses a grinding disc system, the system comprising: a top disc (20) having an abrasive top and a second surface (top and bottom surfaces shown in fig 2), a bottom disc (12) having an abrasive bottom and a second surface (bottom and top surfaces shown in fig 2), a middle disc (16) having an abrasive edge (circumferential edge), and a shaft (22); the shaft having a bar (26) and a washer (28); the top disc having an aperture (shown in fig 2), the top disc configured to receive the bar through the aperture of the top disc (shown in fig 3).  
Regarding claim 11, Caserta further discloses the bar (26) and a washer (28) are welded together (col 2, lines 60-65). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al (US 2020/0198095) in view of Whiting (US 6632130).
Regarding claim 1, Lipkens teaches a grinding disc system comprising a top disc (4) having an abrasive top surface (top surface in fig 2; abrasives dispersed throughout disc as shown in fig 5) and a second surface (second surface contacting central disc 5), a bottom disc (6) having an abrasive bottom (bottom surface in fig 2) and a second surface (second surface contacting central disc 5), and a middle disc (5) having an abrasive edge (8b). Lipkens does not 
Regarding claim 2, Lipkens, as modified, teaches all the elements of claim 1 as described above. Whiting further teaches the shaft having a bar (fig 6; 42B) and a washer (46B).
Regarding claim 3, Lipkens, as modified, teaches all the elements of claim 2 as described above. Lipkens further teaches the top disc having an aperture (fig 2; each disc has an aperture 2), the top disc configured to receive the bar through the aperture of the top disc (when the shaft of Whiting is applied; Whiting fig 6 in hole 28B).
Regarding claim 4, Lipkens, as modified, teaches all the elements of claim 3 as described above. Lipkens further teaches the middle disc having an aperture (fig 2; each disc has an aperture 2), the aperture of the middle disc configured to receive washer wherein the washer rests within the aperture of the middle disc (when the shaft of Whiting is applied; Whiting fig 6 in hole 44B).
Regarding claims 5-6, Lipkens, as modified, teaches all the elements of claim 4 as described above. Lipkens further teaches the second surface of the bottom disc connected to the middle disc, the second surface of the top disc connected to the middle disc (shown in fig 
Regarding claims 7-10, Lipkens, as modified, teaches all the elements of claim 6 as described above. Lipkens further teaches the top disc formed from a grinding disc (as indicated by the abrasive grains 11 contained therein; fig 5), an attaching button removed from the grinding disc (as best understood by examiner (see 112b rejection above), there is an aperture in the disc indicating a removal of a central portion which may be considered a button); the bottom disc originally formed from a second grinding disc (as indicated by the abrasive grains contained therein; fig 5) an attaching button removed from the second grinding disc (as best understood by examiner (see 112b rejection above), there is an aperture in the disc indicating a removal of a central portion which may be considered a button); the middle disc formed from a cutoff wheel (see 112b rejection above; as indicated by the abrasive nature of the edge 8b; [0042]); and further comprising a tool configured to be connected to the shaft ([0041]).
Regarding claim 12, Lipkens, as modified, teaches all the elements of claim 10 as described above. Whiting further teaches the bar having one or more threads (48B; fig 6) configured to be received by the tool (col 5, lines 26-29).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens and Whiting as applied to claim 2 above, and further in view of Caserta (US 3250045).
Regarding claim 11, Lipkens, as modified, teaches all the elements of claim 2 as described above. Lipkens and Whiting do not explicitly teach the bar and washer welded together (although Whiting teaches the bar and washer being integral; fig 6). Caserta teaches a grinding disc with multiple layers and a shaft comprising a bar (26) and a washer (28) which are . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding disc systems are cited, including several with shaft connections and multiple layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723